16 So. 3d 171 (2009)
Leroy WEBBER, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-1228.
District Court of Appeal of Florida, Fifth District.
July 24, 2009.
Rehearing Denied September 2, 2009.
Leroy Webber, Lowell, pro se.
No Appearance for Respondent.
PER CURIAM.
AFFIRMED. In accordance with rule 9.040(c), Florida Rules of Appellate Procedure, we elect to treat this petition for writ of certiorari as a notice of appeal from the denial of a Florida Rule of Criminal Procedure 3.800(a) motion and affirm.
MONACO, C.J., SAWAYA and COHEN, JJ., concur.